DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “the forming member further comprising three forming surfaces, with a second forming surface extending in the Z direction perpendicular to the X-Y plane of the work piece, and a third forming surface intermediate the first and second forming surfaces having a radius of curvature corresponding to the radius of curvature of the fillet, the support member further comprising two forming surfaces, with a first forming surface extending in the Z direction perpendicular to the plane of the work piece, and a second forming surface having a radius of curvature corresponding to the radius of curvature of the fillet.” Claim 2 already set forth “a forming surface of the forming member” therefore it is unclear if “three forming surfaces” include the “forming surface” set forth in claim 2 or are in addition to the “forming surface” in claim 2. Furthermore, it is unclear if the “second forming surface” and “third forming surface” are part of the “three forming surfaces” or in addition to the “three forming surfaces.”
Claim 4 recites: “wherein the second forming surface of the forming member and the first forming surface of the support member have a length in the Z direction greater than or equal to the height of the flange” – it is unclear what is required by this limitation because it compares the forming surfaces to the workpiece; however, the workpiece is not positively recited. See MPEP 2111.04. There is insufficient antecedent basis for “the first forming surface.” It is noted that while the term “first forming surface” has not been previously set forth - for purposes of examination, it is understood to reference to the “forming surface” set forth in claim 2.
With regards to claims 5-7 and 15-16, these claims all appear to further define “the first and second tool holders” – however, the first tool holder and the second tool holder have not been positively recited. An element that is not positively recited cannot be further defined. See MPEP 2111.04.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereafter “Kim”)(KR 10-1282750).
With regards to claim 2, Kim discloses a double-sided incremental forming tool for forming a flange in a work piece defining an X-Y plane, the flange to be formed defining a profile having a first portion in the X- Y plane of the work piece, a second portion extending in a direction out of the X-Y plane of the work piece, the tool comprising:
a forming member (10) configured to be mounted in a first tool holder (die transfer unit 19 such as robot arm), the forming member comprising a forming surface defining the profile of the flange, with a first forming surface parallel to the X-Y plane of the work piece, as seen in at least Figures 1 and 5; and
a support member (20) configured to be mounted in a second tool holder (supporting part 21), the support member (20) comprising a forming surface also defining the profile of the flange and complementary to the forming surface of the forming member, as seen in at least Figure 1.
With regards to claim 3, as best understood,  Kim discloses wherein the flange to be formed thereby has a second portion extending perpendicularly to the plane of the work piece in a Z direction and a fillet having a radius of curvature intermediate the first and second portions, the forming member (10) further comprising three forming surfaces, with a second forming surface extending in the Z direction perpendicular to the X-Y plane of the work piece, and a third forming surface intermediate the first and second forming surfaces having a radius of curvature corresponding to the radius of curvature of the fillet, the support member (20) further comprising two forming surfaces, with a first forming surface extending in the Z direction perpendicular to the plane of the work piece, and a second forming surface having a radius of curvature corresponding to the radius of curvature of the fillet [as seen in at least Figures 1 and 5].
With regards to claim 4, Kim discloses wherein the second forming surface of the forming member (10) and the first forming surface of the support member (20)  have a length in the Z direction greater than or equal to the height of the flange, as seen in at least Figures 1 and 5.
With regards to claim 10, Kim discloses a double-sided incremental forming tool for forming a flange in a work piece defining an X-Y plane, the flange to be formed defining a profile having a first portion in the X- Y plane of the work piece, a second portion extending in a direction out of the X-Y plane of the work piece, the tool comprising:
a forming member (10) configured to be mounted in a first tool holder (die transfer unit 19 such as robot arm), the forming member comprising a forming surface defining the profile of the flange, with a first forming surface parallel to the X-Y plane of the work piece; and
a support member (20 )configured to be mounted in a second tool holder, the support member comprising a forming surface also defining the profile of the flange and complementary to the forming surface of the forming member, as seen in at least Figures 1 and 5;
wherein the forming surface of the forming member (10) includes a concave shaped shoulder portion encircling an entire circumference of the forming member, as seen in Figure 5; and
wherein the forming surface of the support member (20) includes a convex shaped tip portion encircling an entire circumference of the support member, as seen in Figure 5.
With regards to claim 11, Kim discloses wherein the forming member (10) includes a vertical wall portion extending outward from the concave shaped shoulder portion, as seen in at least Figure 5.
With regards to claim 12, Kim discloses wherein the support member (20) includes a vertical wall portion extending outward from the convex shaped tip portion, as seen in at least Figure 5.
With regards to claim 13, Kim discloses wherein the vertical wall portion of the support member (20) extends downward, as seen in at least Figure 5.
With regards to claim 14, Kim discloses wherein the vertical wall portion of the forming member (10) extends upward, as seen in at least Figure 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 9, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim discloses the invention substantially as claimed except for wherein the first and second tool holders are configured to move in unison in the X-Y plane, maintaining a fixed spacing between the forming tool and the support tool, to continuously engage an edge of the work piece. Kim discloses that the first tool holder (19) is controlled by a CNC machine while the second tool holder (21) is controlled by transfer unit (25) that is movable in the three-axis direction of the X-axis, the Y-axis, and the Z-axis. It is considered to be well-known that the controllers can be programmed to move tool either in unison or in different directions. It would have been obvious for one of ordinary skill in the art to have the tool holders to move in unison, since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).
With regards to claims 8 and 18, Kim discloses wherein the forming tool (10) and the support tool (20) are spaced apart a distance corresponding to a dimension of the work piece in a vertical direction, as seen in at least Figure 5.
With regards to claims 9 and 19, Kim discloses wherein the forming tool (10) and the support tool (20)are spaced apart a distance corresponding to a dimension of the work piece in a horizontal direction, as seen in at least Figure 5

Claims 6-7 and 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Ren et al. (hereafter “Ren”)(US 2014/0283571).
Kim discloses the invention substantially as claimed except for wherein the first and second tool holders are moved in the X-Y plane from the edge of the work piece outward in a spiral path, with each successive orbit in the spiral a being smaller step than the preceding step AND wherein the first and second tool holders are configured to move in a concentric path in the X-Y plane from the edge of work piece aperture outward in incremental steps, with each successive incremental step being smaller than the preceding step. Ren is relied upon to teach an incrementally forming tool comprising a forming member (32) mounted in a first tool holder (34) and support member (32’) mounted in a second tool holder (34’) wherein the first and second tool holders are moved in the X-Y plane from the edge of the work piece outward in a spiral path, with each successive orbit in the spiral a being smaller step than the preceding step [paragraph 0037 and 0040].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kim’s control unit with instructions to move them in a concentric path or in spiral path because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US 2016/0136714 discloses an incremental forming tool, see at least Figure 8.
US Patent 9,168,580 discloses an incremental forming tool, see at least Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725